DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment filed on 9/22/2021 has been entered and overcomes the rejections to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107978663A, of record by Applicant, in view of Kira Shogo (JP 2015211058A).
Please note that the Examiner is using the English translation provided by
Google Patents.
Regarding independent claim 1, CN (663) teaches throughout the text and
in figures 1, 3, and 4, a wavelength conversion device (10), comprising: substrate (not
shown) a wavelength conversion layer (1), disposed on the substrate, wherein a
surface of the wavelength conversion layer away from the substrate has a plurality of
pores: and a filling layer (2), disposed on the surface of the wavelength conversion layer
to fill the pores, wherein the filling layer is a transparent structure, and a transmittance

than 80 %").
CN (‘663) does not teach the filling layer has a plurality of unequal thicknesses.
Further regarding claim 1, Shogo (‘058) teaches in figure 3B and the corresponding text a light emitting device comprised of, in part, a wavelength conversion layer (4) and a filling layer (sealing layer (3)) that has an uneven surface (a plurality of unequal thicknesses) throughout for the purpose of improving the uniformity in chromaticity in different viewing angles.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the uneven filling layer of Shogo in the light emitting device of CN (‘663) for the purpose of improving the uniformity in chromaticity in different viewing angles.
Regarding claim 2, CN (663) teaches a material of the filling layer is an organic
material, or the material of the filling layer is a combination of the organic material and
an inorganic material.
Regarding claim3, CN (863) teaches a refractive index of the filling layer is
greater than or equal to a refractive index of air, and is less than or equal to a refractive index of the wavelength conversion layer.
Regarding claim 4, CN (663) teaches a refractive index of the filling layer is
greater than or equal to 1.05 and less than or equal to 1.85.
Regarding claim 5, CN (663) teaches 4 surface of the filling layer away from the
wavelength conversion layer is non-planar.

However, the imitation of the layer being planar or non-planar appears to be an
obvious choice in design and thus deemed not patentable.
Hence, it would have been obvious to one of ordinary skill in the art at the time
the invention was made to use the wavelength conversion layer of CN (663) for the
purpose of improving the efficiency of the wavelength conversion device. The limitation
of the layer being planar or non-planar appears to be an obvious choice in design.

	Regarding claim 7, CN (‘663) teaches a thickness of the filling layer is greater
than or equal to 5 microns (the text reads 1mm or 1000 microns). This would be the minimum unequal thickness of the filling layer.

Regarding claim 8, CN (‘663) teaches the wavelength conversion layer has
phosphor particles (4), and a thickness of the filling layer is greater than or 25 equal to
0.5 times of a particle size of the phosphor particles in the wavelength conversion layer
and less than or equal to 3 times of the particle size of the phosphor particles in the
wavelength conversion layer. This would be the range of unequal thicknesses of the filling layer.
Regarding claim 9, CN (‘663) teaches the material of the filling layer is the
organic material, the material of the filling layer comprises silicone or epoxy (the text
reads the same glass as matrix 3, which contains silicone).


combination of the organic maternal and the inorganic material, the material of the filling
layer comprises silicone and silica.
Regarding claim 11, CN (‘663) teaches a material of the wavelength conversion
layer is an inorganic phosphor material.

Regarding claim 12, CN (‘663) teaches a reflection layer, disposed between the
substrate and the wavelength conversion layer.

Regarding claim 13, CN (‘663) teaches an anti-reflection layer, disposed on the
filling layer, wherein the filling layer is located between the wavelength conversion layer
and the anti-reflection layer.

Regarding claim 14, CN (663) teaches a projection device, comprising: an
illumination system (100), configured to provide an illumination light beam, and
comprising: at least one excitation light source (6), configured to provide at least one
excitation light beam: and a wavelength conversion device (10), disposed on a
transmission path of the at least one excitation light beam, and comprising: a substrate:
a wavelength conversion layer, disposed on the substrate, wherein a surface of the
wavelength conversion layer away from the substrate has a plurality of pores; and a
filling layer, disposed on the surface of the wavelength conversion layer to fill the pores,
wherein the filling layer is a transparent structure, and a transmittance of the filling layer
to visible light is greater than or equal to 85%; and an optical engine module (8),

convert the illumination light beam into an image light beam, and a projection lens
(collimating or convergence lens (no number)), disposed on a transmission path of the
image light beam and configured to project the image light beam.
Further regarding claim 14, Shogo (‘058) teaches in figure 3B and the corresponding text a light emitting device comprised of, in part, a wavelength conversion layer (4) and a filling layer (sealing layer (3)) that has an uneven surface throughout for the purpose of improving the uniformity in chromaticity in different viewing angles.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the uneven filling layer of Shogo in the light emitting device of CN (‘663) for the purpose of improving the uniformity in chromaticity in different viewing angles.
	Regarding claim 15, CN (‘663) teaches a material of the fling layer is an organic
material, or the material of the filling layer is a combination of the organic material and
an inorganic material.

Regarding claim 16, CN (‘663) teaches a refractive index of the filling layer is
greater than or equal to a refractive index of air, and is less than or equal to a refractive
index of the wavelength conversion layer.

Regarding claim 17, CN (663) teaches a refractive index of the fling layer is
greater than or equal to 1.05 and less than or equal to 1.85.

wavelength conversion layer is non-planar.

Regarding claim 19, CN (‘663) teaches all of the disclosed limitations except for the wavelength conversion layer is planar.
However, the imitation of the layer being planar or non-planar appears to be an
obvious choice in design and thus deemed not patentable.
Hence, it would have been obvious to one of ordinary skill in the art at the time
the invention was made to use the wavelength conversion layer of CN (‘663) for the
purpose of improving the efficiency of the wavelength conversion device. The limitation
of the layer being planar or non-planar appears to be an obvious choice in design.

Regarding claim 20, CN (6653) teaches a thickness of the filling layer is greater
than or equal to 5 microns (the text reads 1mm or 1000 microns). This would be the minimum unequal thickness of the filling layer.

Regarding claim 21, CN (‘663) teaches the wavelength conversion layer has
phosphor particles (4), and a thickness of the filling layer is greater than or 25 equal to
0.5 times of a particle size of the phosphor particles in the wavelength conversion layer
and less than or equal to 3 times of the particle size of the phosphor particles in the
wavelength conversion layer. This would be the range of unequal thicknesses of the filling layer.


organic material, the material of the fling layer comprises silicone or epoxy.
Regarding claim 23, CN (‘663) teaches the material of the fling layer is the
combination of the organic material and the inorganic material, the material of the filling
layer comprises silicone and silica.
Regarding claim 24, CN (‘663) teaches a material of the wavelength conversion
layer is an inorganic material.
Regarding claim 25, CN (‘663) teaches the wavelength conversion device further
comprises a reflection layer disposed between the substrate and the wavelength
conversion layer.
Regarding claim 26, CN (‘663) teaches the wavelength conversion device further
comprises an anti-reflection layer disposed on the filling layer, and the filling layer is
located between the wavelength conversion layer and the anti-reflection layer.
Response to Arguments
Applicant’s arguments, see the remarks on pages 7-11, filed on 9/22/2021, with respect to the rejection(s) of claim(s) 1-26 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 107978663A in view of Kira Shogo (JP 2015211058A). The Shogo reference teaches the newly added limitation of the filling layer having a plurality of unequal thicknesses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879